ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel Tel: 860.580.2824 | Fax: 860.580.4897 Email: neil.mcmurdie@us.ing.com December 30, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Opportunity Plus - Multiple Option Group Variable Annuity Contracts File Nos.: 033-75962 * and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company and its Variable Annuity Account C, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: The form of the Prospectus Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on December 16, 2011. If you have any questions, please call the undersigned at 860.580.2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie * Pursuant to Rule 429(a) under the Securities Act of 1933, Registrant has included a combined prospectus under this Registration Statement which includes all the information which would currently be required in a prospectus relating to the securities covered by the following earlier Registration Statement: 033-75978. Windsor Site One Orange Way, C2N Windsor, CT 06095-4774 ING North America Insurance Corporation
